         Case 1:08-cv-01034-AT Document 686 Filed 01/28/19 Page 1 of 15




                                                     January 28, 2019

Via ECF
Hon. Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                                             Re:     Floyd v. City of New York, 08 Civ. 1034
                                                     Davis v. City of New York, 10 Civ. 699


Dear Judge Torres:

        On behalf of Plaintiffs in the above-entitled actions, we write to provide our joint
response to Defendant City of New York’s Court-mandated proposed plan (Floyd Dkt. #681-1,
Davis Dkt. #444-1) for implementation of the Court-appointed Facilitator’s Joint Remedial
Process Reform Recommendation No. 1 (“NYPD Proposal”). This recommendation requires the
NYPD to develop and implement a program for “systematically receiving, assessing, and acting
on information regarding adverse findings on the conduct of police officers involving illegal
stops or illegal trespass enforcements.” Floyd Dkt. #597, Davis Dkt. #399, at 219. This data
collection program is meant to serve a dual purpose: early intervention with at-risk officers as
well as “accessing and utilizing information from litigation for the monitoring and improvement
of police conduct” through a “wider analyses of the data to ascertain any patterns of misconduct
within units, squads, platoons, commands, and Patrol Boroughs.” Floyd Dkt. #597, Davis Dkt.
#399, at 220-221. The City’s proposed plan completely ignores the second purpose and fails to
meaningfully engage with the first.

        The NYPD’s Risk Assessment Information Liability System (“RAILS”) offers the NYPD
a way to strengthen early intervention opportunities for at-risk officers and their supervisors and
identify areas of needed professional development. The RAILS tool should institutionalize
effective early intervention, including embedding ongoing evaluations to maximize impact,
improvement and refinement of early intervention protocols. Ongoing impact analysis of how
effectively RAILS supports early intervention should involve a broad base of stakeholders
(including Plaintiffs and community organizations) who may inform RAILS’ operation and
design. In the same vein, community-based authorities are the appropriate gatekeepers for
RAILS data, rather than the internal committees and NYPD divisions referenced in the NYPD
Proposal. Indeed, RAILS data is important to transparency and accountability, which are crucial
to the integrity of—and public trust in—the Department’s service to NYC residents.

      As set forth below, Plaintiffs highlight key concerns, which are grounded in the Court’s
November 20, 2018 Order requiring the NYPD’s implementation of the Facilitator’s
recommendation, see Floyd Dkt. #662, Davis Dkt. 432, as well as our expectation that the NYPD



                                                                                                 1
             Case 1:08-cv-01034-AT Document 686 Filed 01/28/19 Page 2 of 15




RAILS system will serve as an effective tool for early intervention to identify and prevent
individual and/or systemic problems with unlawful stop-and-frisk and/or trespass enforcement
practices, which are at the heart of the Court-ordered monitoring and the Facilitator’s
recommendation.

      1. RAILS Must Facilitate Early Intervention, Not Merely Discipline, to Meet the
         Expectations of the Facilitator and this Court.

        The City’s proposal fails to present a feedback mechanism to focus resources toward at-
risk officers before a problem has major impact on the community. Effective early intervention
requires an understanding that “[m]ost interventions are non-disciplinary, and the early
intervention system is designed to identify and mitigate risks before formal disciplinary action is
warranted.”1 In the Joint Remedial Process, experts and stakeholder organizations called for
early intervention as a key reform,2 and the Facilitator recognized the transformative opportunity
in lower-level, formal and informal interventions (supervisor counseling, professional
counseling). Floyd Dkt. #597, Davis Dkt. #399, at 98. The City’s overreliance on threshold
considerations limits RAILS’ potential for effectively and timely intervention with “at-risk”
officers, dramatically underutilizes the RAILS tool itself, and thereby fails to comply with the
Facilitator’s recommendation for a robust early intervention system.3

       To meet the expectations of the Facilitator, the Plaintiffs, and this Court, RAILS must
include formal structures designed to facilitate early intervention. These opportunities, which can
be conceived of as teachable moments, are necessary to course-correct problematic behavior as
soon as possible—ideally, well before officers’ behaviors, habits, and expectations become
entrenched. The City must therefore provide information about how the NYPD plans to
implement these goals4—for example, how RAILS will be used to address officers’ problematic
behavior well before the threshold for Risk Management Review and intervention is reached,
which is discussed in great detail in Section 3 of this submission.5 The purpose of early
intervention is to stop misconduct before it happens.

        Likewise, the NYPD Proposal fails to describe how RAILS and other data will be utilized
to identify patterns of misconduct beyond individual officers. The Facilitator’s Recommendation
1
 JRP Final Report at 98 (citing JRP Final Report at 98 (citing Walker, Alpert & Kenney 2001; Walker, Early
Intervention Systems for Law Enforcement Agencies: A Planning and Management Guide at 18).
2
    JRP Final Report at 120-21, 186-7.
3
  Fidelity to the early intervention concept suggests all discernible events go into RAILS, including unsubstantiated
complaints, weighted to trigger different types of inquiry (supervision and monitoring, training, etc.). In reality, all
incredible officer court testimony and unconstitutional stops or searches that lead to suppression of evidence
impact the community.
4
  RAILS should exploit opportunities to course-correct problematic behavior and refine its risk criteria and
intervention protocols over time. Early intervention need not result in (or contribute to) discipline, loss of rank or
privilege, or invoke concerns about due process, as implied by the nods to minimum thresholds throughout the
City’s proposal.
5
 In its Remedies Opinion, this Court acknowledged the importance of early intervention to accountability reforms,
citing testimony that “[a] comprehensive approach is absolutely essential, because if any one of the components is
absent or weak and ineffective, the entire accountability system begins to collapse.” Floyd Dkt. #372 at 23.



                                                                                                                         2
           Case 1:08-cv-01034-AT Document 686 Filed 01/28/19 Page 3 of 15




adopted by the Court was not limited to data collection for the purposes of intervening solely
with one officer at a time. Quoting the Office of Inspector General Report from 2015, the
Facilitator endorsed the IG’s conclusion: [t]he proper collection and analysis of police litigation
data has the potential to reduce police misconduct, improve public safety, control costs, identify
training opportunities, strengthen public confidence, and advance law enforcement oversight.”
Floyd Dkt. #597, Davis Dkt. #399, at 220. The Facilitator further specifically recommended “that
the policy be expanded to allow for wider analyses of the data to ascertain any patterns of
misconduct within units, squads, platoons, commands, and Patrol Boroughs. A higher level of
accountability is equally as important, therefore the policy should include accountability
measures for commanding officers and immediate supervisors based on the level of misconduct
occurring under their supervision.” Id. at 221. The value of this approach, the Facilitator
concluded “may be, as recommended by the Monitor, to identify patterns and practices within
commands, precincts, squads, and individual units. Id. at 222.

        The City’s proposal completely ignores the prospect of data collection and analysis
beyond individual officers to evaluate squads, platoons, commands, and Patrol Boroughs; fails to
identify the types of analysis that can be conducted to hold supervisors accountable for patterns
of misconduct among the officers under their supervision; and fails to address how they would
remedy any identified patterns.

    2. Effective Early Intervention Requires Diverse Perspectives and Community-Based
       Expertise.6

        Overarching commitments to transparency, accountability, and public input are central to
all court-ordered reforms and must inform the design, implementation, and ongoing assessment
and review of the RAILS tool. This Court acknowledged the importance of community
involvement by recognizing that the stop-and-frisk reforms “are unlikely to be successful” if the
reforms “are not perceived as legitimate by those most affected.” Floyd Dkt. #372 at 29. To
ensure this reform’s success and mitigate any legitimacy concerns, the NYPD cannot be the sole
arbiter determining whether and when information in the RAILS system triggers an intervention.
But the NYPD proposal leaves no room for Plaintiff or community input. Accordingly, the
review and decision-making associated with event weighting and intervention thresholds7 must

6
  Plaintiffs seek clarification on key points of RAILS, namely what data is in the RAILS system, how it is used, and
by whom it is used. For example, if the weight afforded an incident is very minor or zero, will a notification to the
officer’s commander still ensue (based on the fact of the event alone)? Presumptively, because this Court so
mandated, RAILS includes all events and incidents relating to the five categories of adverse findings in the Court’s
November 20, 2018 Order (Floyd Dkt. #662, Davis Dkt. #432). In addition, Plaintiffs understand that an auto-alert
to the commanding officer is triggered by every instance of declination of prosecution, suppression, judicial findings
of no credibility, denials of indemnification, and judgments or settlements against police officers. Finally, it is not
clear what cycle (annual or other) governs the accrual of incidents in advance of different types of intervention.
Plaintiffs requests specific confirmation about these issues, among others, and leave to supplement this submission
to the Court if necessary.

7
  As discussed above, Plaintiffs maintain that any qualified event—without any predetermined weighting— should
be included in RAILS in order to achieve the broad, overall goal of early intervention. However, to the extent that
the NYPD utilizes any weighting or thresholds to trigger certain acts of intervention, Plaintiffs and community
stakeholders should participate in the development of those criteria.



                                                                                                                      3
              Case 1:08-cv-01034-AT Document 686 Filed 01/28/19 Page 4 of 15




include community and municipal government stakeholders outside of the NYPD. Indeed, the
Facilitator contemplated such a “community commission,” which would be comprised of an
interdisciplinary “core group of volunteers from diverse disciplines . . . [who are] able to discuss
and shape the patterns and practices within the NYPD.” Floyd Dkt. #597, Davis Dkt. #399 at
215-16.

        The effectiveness of RAILS depends on its capacity to improve the way that New York
City residents and visitors experience policing and interact with police officers. Notably, this
Court found “[t]he communities most affected by the NYPD’s use of stop and frisk have a
distinct perspective that is highly relevant to crafting effective reforms. No amount of legal or
policing expertise can replace a community’s understanding of the likely practical consequences
of reforms in terms of both liberty and safety.” Floyd Dkt. #372 at 29. Whether grounded in
malice or negligence, according to the Court at trial, bad stops and searches, unlawful arrests, the
use of force, and racial profiling dramatically impact community members, and their experience
of policing, long before a court examines their legality. Floyd Liability Op., Dkt. #373 at 3.8
Moreover, this Court identified the importance of the Joint Remedial Process “to repair the
damage that was done during the years that the defendants in these cases violated the plaintiffs'
constitutional rights.” Davis Dkt. #340, at 4. It should, therefore, come as no surprise that
community members have called for an early intervention tool for this exact purpose.9

        At its core, the early intervention system must be operationalized to address and provide
interventions to eliminate misconduct before it happens. Indeed, the Facilitator recognized this
important goal by mandating that the New York City Law Department, the various District
Attorneys’ offices, and the New York City criminal courts should inform the determination on
how to systematize review of misconduct by officers during Terry stops and trespass
enforcement actions. Floyd Dkt. #597 at 221. Moreover, as specified in the Joint Remedial
Process Final Report and Recommendations, “quality assurance” of the information described is
also necessary for a robust review and consideration of various adverse events. Floyd Dkt. #597
at 221 et seq. Although there are many promising possibilities for effective early intervention,
none of these benefits can be actualized without the inclusion of diverse perspectives and
community-based experiences. The NYPD must thus address how it plans to comply with the
Facilitator’s recommendations, which are also reflected in this Court’s opinions, about
community input and perspectives as part of an early intervention system. As a starting point, we
propose the solutions discussed below.



8
    In its Liability Opinion, the Court stated:
           [I]t is important to recognize the human toll of unconstitutional stops. While it is true that any one stop is a
           limited intrusion in duration and deprivation of liberty, each stop is also a demeaning and humiliating
           experience. No one should live in fear of being stopped whenever he leaves his home to go about the
           activities of daily life. Those who are routinely subjected to stops are overwhelmingly people of color, and
           they are justifiably troubled to be singled out when many of them have done nothing to attract the
           unwanted attention.
Floyd Dkt. #373 at 3
9
 Floyd Dkt. #597, Davis Dkt. #399, at 83 (citing Adams, E. L., Brewer, G., Siegel, N. Improving Police Community
Relations: A Report from a Series of Town Hall Meetings in Brooklyn and Manhattan (2015).)



                                                                                                                          4
           Case 1:08-cv-01034-AT Document 686 Filed 01/28/19 Page 5 of 15




Stakeholder Committee

        The City proposes to develop an internal NYPD committee of stakeholders “to determine
the assignment of weight and set thresholds which will indicate the need for further review
and/or intervention.” Floyd Dkt. 681-1, Davis Dkt. 444-1, at 2. Presumably, this committee is
charged with setting policy to inform decision-making in evaluating individual officer conduct in
the five categories set forth in the Court’s November 20, 2018 Order, including assigning
specific weights to the various kinds of negative information about officers in RAILS and
establishing concrete thresholds for various types of intervention, including systemic
intervention. Outside expertise and perspectives will be solicited only “to the extent necessary or
deemed advisable.” Id. at n. 6.

        This understanding of expertise and perspectives is limited and ineffective. Other non-
NYPD municipal institutions and community representatives, are clearly stakeholders with
important expertise that should also inform the development of these policies. Unilaterally
setting RAILS information weights and intervention thresholds without input from community
and other non-NYPD stakeholders contravenes the spirit and the letter of the Facilitator’s
recommendation. The recommendation consistently encourages NYPD to collaborate with
outside stakeholders to develop notification and intervention protocols. Floyd Dkt. #597, Davis
Dkt. 399, at 219 et seq. Plaintiffs believe that a Stakeholder Committee—representing a broader
inclusion of perspectives and expertise—is instrumental to the success of an early intervention
system.

Five Categories of Feedback

         Determining what weight to assign information in RAILS delimits the universe of what
early intervention and pattern recognition can be. Weighting of incidents also structures the
possibilities for timely and appropriate interventions. NYPD should not be the sole arbiter of
which data can and cannot inform early intervention and pattern recognition efforts. Effective
early intervention with officers, supervisors, units and recurring patterns of misconduct requires
an outside perspective more inclined to question than to rationalize or justify minor events. 10
Early intervention is not the canary in the coalmine, but the capacity to extract the canary the
moment its song falters and preserve its life. Insight and awareness requires alternative framings
and a critical inquiry. Without diversity of perspective and outside input at this stage, RAILS
shifts from an important early intervention tool to merely a rubber stamp. This is of particular
concern with respect to the following five categories, which involve managing and preventing
misconduct in addition to early intervention.

     (a) Declinations of Prosecutions by the District Attorneys in New York City;

10
   While this submission is limited to the categories of adverse findings contained within the Court’s November 20,
2018 Order, Floyd Dkt. #662, Davis Dkt. #432, many of these categories involve extraordinary and unusual
circumstances. For the early intervention analysis, other data could inform RAILS early intervention, including
community input, existing lists of “officers of concern” maintained by the District Attorneys’ offices, see e.g.,
Joseph, G., Lawsuit: Manhattan D.A.’s Office Tracks Cops With ‘Credibility’ Problems, But Refuses To Release Its
List, The Appeal (Oct. 22, 2018)(citing Stengel v. Vance, Index No.159740/2018 (Art. 78 Pet’n), and other extrinsic
information.



                                                                                                                  5
          Case 1:08-cv-01034-AT Document 686 Filed 01/28/19 Page 6 of 15




        The City’s proposal for “systematically receiving, assessing, and acting on” cases where
the relevant District Attorney has declined to prosecute (DPs) involves (i) entering only those
DPs that fall within predetermined categories into RAILS, (ii) notification to a commanding
officer, (iii) weighting and categorizing of DPs (in the future), and (iv) pattern/trend analysis by
the Risk Management Bureau.

        Unlike most other categories, the large number of DPs make them an important and
valuable source of information and data for RAILS, offering fruitful data for early intervention
and corrective action at multiple levels of supervision. As the Facilitator’s Final Report rightly
asserted, “[a] higher level of accountability is equally as important, therefore the policy should
include accountability measures for commanding officers and immediate supervisors based on
the level of misconduct occurring under their supervision.” Floyd Dkt. #597, Davis Dkt. 399, at
221.

        The value, credibility, and legitimacy of any future weighting and categorization of DP
categories require broad representation in the decision process by municipal and other non-
NYPD institutions. In addition, it is not clear which specific categories of declinations have been
excluded from RAILS, and Plaintiffs would ask that this information be added to the City’s
proposal, with reasoning if necessary. The inclusion of additional categories into RAILS (e.g.,
arrests of minors later adjudicated in family court or non-prosecution as a matter of policy) may
be warranted. For example, if a District Attorney has a policy not to prosecute low-level
marijuana possession or turnstile jumping, these arrests may result in a DP and reflect
inappropriate conduct and/or racial profiling without triggering one of the enumerated DP
categories that feeds RAILS.

     (b) Suppression Decisions Resulting from Unlawful Stops and Searches

The City’s proposed process for incorporating into RAILS court decisions suppressing evidence
in criminal cases is triggered by court-initiated notification of a suppression decision.11 Floyd
Dkt. #681-1, Davis Dkt. # 444-1, at 4. Then, the City proposes that an internal NYPD
Monitoring Committee assess (i) whether an officer was at fault, and (ii) whether the officer’s
conduct contributed to the court’s decision to suppress evidence. Id. Suppression incidents will
be weighted according to these criteria and entered into RAILS. Id. NYPD does not provide a
compelling reason to “vet” the court’s decision, nor does it address putative concerns about how
a process that lacks transparency could shield or provide cover for misconduct.

       As an initial matter, the proposed process fails to respect the judicial process. A judicial
finding deserves considerable deference. These suppression decisions are based typically on live
testimony about how a police officer’s conduct in some way ran afoul of the law. It is thus

11
  According to this Court’s Nov. 20 Order and the Facilitator’s recommendation, relevant information on
suppression decisions is not limited to suppression decisions made by the courts of New York State. The City must
also include suppression decisions against NYPD officers by federal courts in federal criminal cases. The NYPD’s
proposal must specify how notifications of suppression decisions from federal courts—including but not limited to
SDNY and EDNY, as well as any other relevant jurisdictions, courts, or tribunals—will be conducted and how this
information will be incorporated into RAILS.



                                                                                                                    6
         Case 1:08-cv-01034-AT Document 686 Filed 01/28/19 Page 7 of 15




inappropriate for NYPD personnel or others to parse a court’s language to distill and allocate
fault to an individual officer from a complex and holistic decision to suppress, especially when
those reviewing are completely detached from the underlying proceedings.

        Second, the NYPD’s proposal is an unworkable mechanism due to the individuality of
trial courts. Courts rule on suppression in various forms, including in published written
decisions, orally from the bench and, in some cases, courts rule on the papers or by stipulation of
the parties. Some judges offer extensive reasoning, while other judges support their conclusions
with minimal analysis. In many cases, a review of transcripts and case files would be required to
discern a court’s reasoning with respect to specific officers. Many courts are also very careful to
avoid assigning fault, tracking the language of case law and referring to “the totality of the
circumstances.” It is wildly aspirational to suggest that an NYPD committee could evaluate a
particular officer’s conduct vis-à-vis a court’s decision to suppress, absent extraordinary
circumstances.

        Third, the vast majority of pretrial suppression hearings in New York City directly focus
on a court’s opinion of individual officers’ conduct—for example, challenging the appropriate
use of identification procedures (Wade hearings), statements (Huntley hearings), property (Mapp
hearings), probable cause (Dunaway hearings), and to a lesser extent, search warrants (Darden
hearings) in criminal prosecutions. Review and ranking of courts’ analyses on these topics is
inappropriate and unnecessary.

        Fourth, there is no reason to believe that an internal NYPD Monitoring Committee will
have greater or even comparable expertise in determining whether an officer was at fault, to that
of an experienced criminal court judge who evaluates the credibility of police officer testimony
on a daily basis. Permitting review by an internal, “black box” NYPD committee would
effectively undercut or undermine the credibility determinations made by a judge who listens to
testimony and reviews documents.

        For these reasons, it is inappropriate and ineffective for an internal-only NYPD
committee to conduct the weighting of suppression decisions in RAILS. Absent extraordinary
circumstances, a suppression decision implicates the officers directly and indirectly involved.
Even if certain officers were less involved in the stop, search, and/or arrest, an early intervention
system can promote the understanding that accountability requires incentives for every officer
involved to insist upon appropriate behavior. At the very least, the New York City Law
Department, the relevant district attorneys, defense attorneys, Plaintiffs’ representatives, and
community perspectives should inform any weighting of these incidents and the possibilities for
effective early intervention and systemic reform.




                                                                                                    7
          Case 1:08-cv-01034-AT Document 686 Filed 01/28/19 Page 8 of 15




     (c) Court Findings of Non-credible Testimony

       Like the suppression context, a judicial finding that a police officer lacks credibility
under oath is a serious event.12 However, the City proposes that an internal, NYPD-only Adverse
Credibility Committee will review and determine an individual’s level of fault as a threshold
consideration. Floyd Dkt. #681-1, Davis Dkt. #444-1, at 5. Only then would the event and the
assigned weight be entered into RAILS. Id. The Adverse Credibility Committee is also charged
with mandating the appropriate interventions, ranging from command notification to training to
assignment change to IAB referral. Id.

         The City’s approach is problematic in two respects. First, unlike the NYPD Proposal, the
Adverse Credibility Committee must include perspectives from community-based and municipal
institutions outside of NYPD. Second, as set forth in the suppression context, the NYPD should
grant deference, not further review, to judicial decision-making, out of respect for the judicial
process and because the record may not adequately detail the court’s reasoning with respect to a
particular officer’s conduct.

        The Facilitator’s recommendations encourage collaboration among a broad range of
perspectives and expertise. The Facilitator recognized that events in the referenced five
categories were already recorded, but that integration of robust and systematic processes and
expertise could positively impact the quality and the timeliness of interventions. Floyd Dkt.
#597, Davis Dkt. #399, at 219-21. “NYPD should create a more discernible and concrete system,
in conjunction with the various New York City District Attorneys and the New York City Law
Department, to address adverse credibility findings by courts with respect to officer testimony.”
Id. at 221 (emphasis added). Thus, in addition to questioning the appropriateness of NYPD
“review” of a judicial finding of a lack of credibility, Plaintiffs note that unilateral decision-
making about weights and thresholds in this context is contrary to the Facilitator’s recommended
course of action.

     (d) Denials of Indemnification and/or Representation of Police Officers

       The City’s proposal indicates that all denials of indemnification or representation by the
New York City Law Department will be entered into RAILS. Floyd Dkt. #681-1, Davis Dkt.
#444-1, at 5. This is warranted as these denials typically involve extreme and unusual
circumstances. The City also indicates that NYPD already tracks refusals to indemnify in this
area.

       As discussed throughout, community-based perspectives confer legitimacy, while driving
innovation and effectiveness by broadening the scope of critical inquiry, information, and

12
  As with suppression decisions, supra, and according to this Court’s Nov. 20 Order and the Facilitator’s
Recommendations, relevant information on adverse credibility determinations is not limited to findings made by the
courts of New York State. The City is also required to include adverse credibility determinations against NYPD
officers by federal courts in federal criminal cases. The NYPD’s proposal must specify how notifications of adverse
credibility determinations from federal courts, including but not limited to, SDNY and EDNY, as well as any other
relevant jurisdictions, courts, or tribunals, will be conducted and how this information will be incorporated into
RAILS.



                                                                                                                  8
         Case 1:08-cv-01034-AT Document 686 Filed 01/28/19 Page 9 of 15




interests. Particularly when analyzed against the other categories referenced in the Court’s
November 20, 2018 Order and other variables in RAILS data, this information (and whatever
statistically linked variables might exist) could reveal key avenues for early intervention. These
possibilities should be explicitly factored into the design, operation, and enhancements to the
RAILS tool, as well as the importance of including community-based resources and perspectives.

   (e) Judgments and Settlements Against Police Officers in Civil Cases

        The City’s proposal asserts that the NYPD will internally assess litigation against NYPD
officers via the NYPD Legal Bureau and the Civil Lawsuit Monitoring Committee, which is
comprised of high level NYPD legal, risk management, and human resources personnel. Floyd
Dkt. #681-1, Davis Dkt. #444-1, at 6. This quantitative and qualitative assessment of the subject
officer’s fault in the litigation will determine what weight, if any, a particular case receives in
RAILS. However, this procedure violates the Court’s November 20, 2018 Order mandating
inclusion of litigation information “where, in the opinion of the New York City Law
Department, there exists evidence of police malfeasance.” Floyd Dkt. #662, Davis Dkt. #432
(emphasis added). This Court specifically required, with respect to litigation, that threshold
determinations about officers’ fault in litigation must be made by the New York City Law
Department—not the NYPD Legal Bureau, as proposed by the City. Thus, the City is incorrect to
assert that the preexisting Civil Lawsuit Monitoring Committee satisfies this aspect of the
Court’s Order. Floyd Dkt. #681-1, Davis Dkt. #444-1, at 6.

        Like the other categories of conduct at issue here, the NYPD’s proposal does not
engender public legitimacy or sufficient commitment to effective early intervention and systemic
intervention by involving only NYPD personnel, without any outside input or perspective.
Additionally, as discussed above, the NYPD Proposal fails to describe how it will collect and
analyze data and remedy patterns of misconduct beyond early intervention with individual
officers. Litigation data could be particularly helpful in identifying reoccurring violations to
improve guidelines, training, and supervision of officers so that future violations may be
prevented.

   3. Effective Early Intervention Requires Investing in Leadership at Every Level.

        The NYPD Proposal fails to detail how supervisors and managers at the command level
will address incidents recorded in RAILS or otherwise ripe for early intervention. It appears that
each of the five categories above will trigger a command notification. In addition, the City
asserts that, within RAILS, “[w]eighting will, in the future, be able to be assigned to each
category allowing for multiple events (be they DPs or other events) to combine to cross a
threshold beyond which [Risk Management Bureau] will undertake an in-depth review of the
MOS and determine what remediation, if any, is appropriate for the officer.” Floyd Dkt #681-1,
Davis Dktt. #444-1, at 2. Laudably, and consistent with the Facilitator’s recommendations, “the
Risk Management Bureau will be able to analyze the data looking for any trends or patterns
which reveal training needs.” Id. at 3. Contrary to the Facilitator’s recommendation, however,
they limit the pattern recognition analysis to declined prosecutions. Id.




                                                                                                 9
        Case 1:08-cv-01034-AT Document 686 Filed 01/28/19 Page 10 of 15




        As noted by this Court and the Facilitator, supervisors and managers on the front lines of
early intervention must also engage with RAILS data in a timely and consistent manner. This
Court found that an early intervention program will allow the information “to be reviewed
systematically and analyzed by supervisors and officers as a matter of course, fostering greater
accountability.” Floyd Dkt. #662, Davis Dkt. #432 (citing JRP Final Report, Floyd Dkt. #597,
Davis Dkt. #399, at 222). Yet there is no information in the NYPD Proposal regarding how
squad and unit supervisors, platoon commanders, and even commanding officers will regularly
engage and use RAILS. Nor has the City set forth a plan to build out leadership capacity and
quality to create effective avenues and incentives for early intervention by supervisors and
officers. Not only does this seriously underutilize the RAILS tool, it also fails to maximize
ground-level, local, timely interventions between officer and supervisor that have the most
potential to effectively course-correct potentially problematic behavior.

   (a) Management and Supervisors at Every Level Should Participate in RAILS, Including
       Documenting Interventions.

        The City’s failure to build out the early intervention role of supervisors and command-
level leadership contravenes the Facilitator’s recommendation of a viable early intervention
system. Underscoring the role of direct supervision, the Facilitator recommended that RAILS
incidents “be reviewed systematically and analyzed by supervisors and officers as a matter of
course, fostering greater accountability.” Floyd Dkt. #597, Davis Dkt. #399, at 221 (emphasis
added). RAILS is a means to bring accountability and transparency measures to street-level
encounters systematically: “early intervention systems foster a culture of accountability and give
managers better data with which to make decisions.” Id. at 99. The Facilitator stated that a
primary benefit of a robust early intervention system is “to identify patterns and practices within
commands, precincts, squads, and individual units.” Id. at 222.

        Early intervention requires commitment across an organization; it is more than risk
management. The Final Report recognized this importance: “As with any organization, effective
performance depends on a shared understanding of organizational objectives and task-specific
requirements, the ability of supervisors to monitor performance, and the expectation that both
good and bad performance will be met with the appropriate response.” Id. at 108. Yet, outside of
intervention by the Risk Management Bureau, intervention contemplated in the NYPD Proposal
largely involves auto-generated alerts to commanding officers. Importantly, the City does not
explain what these command notifications involve or require from the commander. Most
American adults today are inundated with digital notifications; mere “breaking news”
notifications—without investigation or action prompts—are not an effective mechanism for early
individual or systemic intervention.

        Moreover, the NYPD Proposal fails to address critical aspects of early intervention
systems, including but not limited to: (i) whether command notifications are limited to precinct
commanders, (ii) what response or action is required, if any, upon receiving command
notifications, (iii) what notifications, if any, are received by squad supervisors, unit sergeants,
platoon commanders, and others with direct supervisory authority over line officers, (iv) whether
and how supervisors are required to document their responsive interventions (within RAILS or
otherwise), (v) how analysis of supervisor interventions will inform early intervention, and (vi)



                                                                                                 10
            Case 1:08-cv-01034-AT Document 686 Filed 01/28/19 Page 11 of 15




how the NYPD can measure the effectiveness of the interventions documented based on RAILS
notifications (or other sources).

        Consistent with the Facilitator’s discussion of effective early intervention systems in the
JRP Final Report, RAILS should facilitate interventions by line supervisors, sergeants,
commanding officers, and other managers formally and informally, as well as promote these
managers’ individual investment in effective oversight and compliance.13 At a minimum,
supervisors and team leaders at every level should be required to receive and respond to RAILS-
related notifications and document their investigations and interventions. NYPD must create a
data bank of interventions, which can be analyzed for effectiveness, innovation, scalability, and
refinement. Plaintiffs ask that the City “complete the narrative” of early intervention, which
extends beyond flagging potential risk or misconduct, but includes building robust and effective
systems for intervention and prevention.

       (b) Effective Early Intervention Requires Building Leadership Capacity and Quality

        The City offers no information on how RAILS will link early intervention to building
leadership capacity and quality, a necessary component of early intervention. Robust early
intervention systems incentivize managers and supervisors to take responsibility for their team's
compliance, curating supervising officers’ personal investment in early intervention. RAILS can
put at-risk officers and problematic issues on the radar sooner, creating room to explore
individualized, positive interventions at multiple supervision levels. Once notified, the JRP Final
Report notes, “supervisors use data and their own analysis to determine root causes and select
appropriate risk treatments.” Floyd Dkt. #597, Davis Dkt. #399, at 98 (emphasis added). An
effective early intervention system requires a data bank of recorded interventions by supervising
officers and shared accountability for organizational goals.

       The City makes no reference to this very significant aspect of any early intervention
system: using RAILS, the NYPD must invest in managers as a means of ensuring constitutional
policing and mitigating racial profiling. The proposal should include affirmative intervention at
teachable moments by squad or unit supervisors, platoon commanders, sergeants, and
commanding officers. An effective early intervention system “allows for the data metrics,
threshold counts, and interventions to be passed up the chain so that departmental leadership can
make better policy decisions and department-wide interventions, creating a chain of
accountability.” Floyd Dkt. #597, Davis Dkt. #399, at 99. Although the NYPD Proposal fails to
acknowledge this overarching priority, the NYPD must promote a robust incentive structure
around compliance14 and set forth quality assurance mechanisms to refine and perfect early
intervention.15 RAILS must include clear metrics to build a managerial mindset: I am responsible


13
  JRP Final Report, Floyd Dkt. #597, Davis Dkt. #399, at 98 (citing Walker, Institutionalizing Police Accountability
Reforms: The Problem of Making Police Reforms Endure, 32 St. Louis U. Pub. L. Rev. at 77. )
14
     This may include awards and recognition, as well as inclusion into exclusive mentoring and coaching cohorts.
15
   For example, “executive coaching” could be an effective tool in this context. This common intervention could
thrive inside NYPD organizational culture. NYPD should create a competitive and exclusive" Coaching Cohort" of
stellar mentor officers who could train, mentor, and intervene as necessary. This should include modeling



                                                                                                                    11
            Case 1:08-cv-01034-AT Document 686 Filed 01/28/19 Page 12 of 15




for the professional development, the success, and the retention of my people. These goals should
be baked into the promotion structure: promotion criteria should include outcomes around
oversight and supervision goals.

    Similarly, a robust early intervention system must develop active bystanders who will deter,
mitigate, or report unconstitutional policing, racial profiling, or other misconduct. Building
leadership in, and commitment to, a shift in organizational culture among bystander peer officers
and sergeants situates the prevention of misconduct directly within the “We Take Care of Our
Own” culture, shifting mutual support from potential cover-up to prevention.16 This strategy has
been used very effectively in police reform initiatives and in the U.S. military. In New Orleans,
the police department’s EPIC policy,17 developed as part of the federal consent decree
monitorship there, “created an expectation that officers should step in when a colleague is
misbehaving… and stop the bad acts before they happen or else report them.”18 In addition to
enhancing constitutionality and citizen respect, this approach is associated with a significant drop
in civilian complaints and union support it helps officers avoid disciplinary problems through a
front-end, supply-side intervention.19 Similarly, the U.S. military’s approach to its well-
documented and longstanding sexual harassment and assault problem has been culture shift via
active bystandership, refocusing training toward the idea that personnel should not witness
misconduct without intervening.20 This shift to create a collective culture of compliance can be
supported by RAILS, including by pattern analysis for officers and units most at risk.

        Thus, with respect to both supervisors and bystanders, linking early intervention with
leadership incentives and expectations has the added benefit of leveraging existing principles of
NYPD’s organizational culture. As the Facilitator stated in the JRP Final Report, “misconduct
occurs when police departments formally and informally support misconduct.”21 NYPD has
always had a very strong, ingrained, distinct organizational culture. Recruits are habituated to
NYPD official and unofficial norms as though entering a “brotherhood.” As the Facilitator
recognized, RAILS creates an opportunity to leverage the strength of NYPD’s chain of command
and its organizational culture in favor of our shared compliance goals.22 Floyd Dkt. #597, Davis


appropriate interventions for managers and leaders of teams flagged for early intervention. The Department could
task supervising officers with refining what best practices look like and reward innovation accordingly.
16
     Organizational transformation experts would refer to this as “building champions.”
17
     EPIC stands for Ethical Policing Is Courageous.
 See Jackman, T., New Orleans police pioneer new way to stop misconduct, remove ‘blue wall of silence’, The
18

Washington Post (Jan. 24, 2019).
19
     Id.
20
  See e.g., Miller, C., Sexual Harassment Training Doesn’t Work. But Some Things Do, The New York Times (Dec.
11, 2017); Elliman, T. D., et al., Prevalence of Bystander Intervention Opportunities and Behaviors Among U.S.
Army Soldiers, 45 Health Educ. & Behav. 741 (Jan. 20, 2018) (demonstrating significantly higher incidence of
opportunities to intervene and intervention among lower-ranked personnel).
21
     Floyd Dkt. #597, Davis Dkt. #399, at 99.
22
  In the JRP Final Report, the Facilitator also placed considerable emphasis on shift in organizational culture as
important to durable change and accountability:




                                                                                                                     12
          Case 1:08-cv-01034-AT Document 686 Filed 01/28/19 Page 13 of 15




Dkt. #399, at 93. By creating and aligning leadership incentives with compliance goals, RAILS
can be an important way to tap into organizational culture as a means of compliance.

     4. Ongoing Assessment and Review of RAILS Should Inform Monitoring Process.

         The design, enactment, operation, metrics, and ongoing evaluation of RAILS should be
tied to the monitoring process and must incorporate ongoing input from the Plaintiffs and other
non-NYPD sources. As with any algorithm or tool, testing it “in operation” must be
institutionalized.23 Where, as here, the impact of this intervention is best measured against
community experience of policing, it is important that the Plaintiffs and the Monitor are involved
in curating the RAILS process and interventions to best achieve its goals. The purpose of an
early intervention is to prevent unlawful behavior by police officers and the collateral
consequences to community members that result from unconstitutional policing and racial
profiling. This early intervention tool must aim to disrupt patterns feeding unlawful stops,
seizures, and arrests. In operation, relevant challenges, strengths, and improvements to RAILS
will be important feedback to inform the monitoring process.

        Indeed, the Facilitator made his recommendation for an early intervention system, which
the Court subsequently ordered to be implemented, in the context of this Monitoring process to
reform entrenched and systemic NYPD policies and practices that had led to widespread
constitutional violations. Early intervention and the prevention of unlawful police conduct is,
therefore, at the very core of what the Monitoring process seeks to measure and mitigate. The
Plaintiffs and the Monitor should invest heavily in its success. An effective RAILS early
intervention is essential to the successful reform of the NYPD. Thus, ensuring the rigor of the
RAILS instrument and RAILS review should be institutionalized as a regular aspect of the
Monitoring process.

     5. Public Data, the Industry Standard, Is Particularly Important

        Importantly, the RAILS and other data referenced in the NYPD Proposal should be
public, open aggregate data. In the JRP Final Report, the Facilitator emphasizes the importance
of open data in order to reverse the public’s eroded trust in the Department.24 Particularly with


        Accountability also requires that organizations ensure members are adhering to organizational standards,
        rules, values, and expectations. This may be achieved through ongoing enterprise risk management, the
        implementation of effective internal controls, clear ways to escalate identified risks, internal ‘watchdog’
        groups, rewards for operating within the established framework, clear directives from leadership,
        willingness to correct noncompliance, and a fair disciplinary process.


Floyd Dkt. #597, Davis Dkt. #399, at 93
 Archbold, C., Managing the bottom line: risk management in policing, 28 Policing: Int’l J. of Police Strategies &
23

Mgt. 30 (2005).
24
  JRP Final Report, Floyd Dkt. #597, Davis Dkt. #399, at 104 (citing Harris, How Accountability-Based Policing
Can Reinforce ‒ or Replace ‒ the Fourth Amendment Exclusionary Rule, 7 Ohio St. J. Crim. L. at 177-78 and
Stephens, Police Discipline: A Case for Change, at 21).



                                                                                                                  13
          Case 1:08-cv-01034-AT Document 686 Filed 01/28/19 Page 14 of 15




respect to public agencies, open data increases community trust, supports a public check function
and legitimacy, and widens the base of problem-solvers refining and improving our solutions.

        Even more importantly, the public is entitled to this information. Maintaining the
maximum public disclosure of this data also improves the quality of an early intervention
protocol. The transformative potential of data-driven tools, like the RAILS tool, lies in the State
and the City of New York’s commitments to open data elsewhere. The open data commitment
recognizes that allowing maximum public access to data can promote innovation and build
legitimacy. New York has specifically been a leader in its commitments to opening government
data for robust public-driven reforms.25

        McKinsey’s Public Sector Group noted in 2014 that, for government, “[t]he expansion of
open data, combined with advances in big data analytics, is freeing information that was once
trapped inside the dusty pages of overlooked reports, enabling improved decision making, new
product and service offerings, and greater accountability.”26 The potential for expansive and
transformative open data solutions in this case abound: for example, challenges in using and
evaluating narrative data have been the subject of rigorous study and innovative scientific
solutions in recent years.27 These include approaches to assessing qualitative and narrative data
relating to state of mind and skill level.28

        With respect to RAILS, the Court and the NYPD should seek to maximize transparency
in the spirit of the Open Data Law, which acknowledges that (1) public resources, including data,
should be public, and (2) remarkable innovation and advancements in “big data” interventions
have relied on widespread access to large scale data sets.


25
  The Open Data Plan was codified on March 7, 2012 as New York City Administrative Code Section 23-501 et
seq. and further developed in the 2015 report, Open Data For All, which states:
         The promise of Open Data is transparent, free, accessible data. Data is more than just numbers – it’s
         information that can create new opportunities and level the playing field for New Yorkers. It’s the
         illumination that changes frameworks, the insight that turns impenetrable issues into solvable problems. It’s
         the invitation for more voices to join critical conversations. Open Data is the commitment that all of these
         benefits are not confined to only a select few who are in the know, or who can pay for information – they
         are for everyone. New York City is dedicated to putting this power into the hands of all New Yorkers.
City of New York, Open Data for All at 5 (July 2015).
26
  Michael Chui, Diana Farrell, and Kate Jackson, How Government Can Promote Open Data and Help Unleash
Over $3 Trillion in Economic Value, GOVERNMENT DESIGNED FOR NEW TIMES, McKinsey & Co. Public Sector
Group (Apr. 2014) (available here).
27
   See e.g., Tausczik, Y. R. & Pennebaker, J. W., The Psychological Meaning of Words: LIWC and Computerized
Text Analysis Methods’, 29 J. OF LANGUAGE AND SOC. PSYCHOL. 24, (2010) (describing how Linguistic Inquiry &
Word Count, a transparent text analysis program, can “detect meaning in a wide variety of experimental settings,
including to show attentional focus, emotionality, social relationships, thinking styles, and individual differences”).
28
   See e.g., Al-Mosaiwi, M., & Johnstone, T. In an Absolute State: Elevated Use of Absolutist Words Is a Marker
Specific to Anxiety, Depression, and Suicidal Ideation, 6 Clinical Psychol. Science 529 (2018) (scientifically linking
use of words like “always” and “never” in writing to presence of depression in the writer) and Brooks, B. et al.,
Using Word Clouds For Fast, Formative Assessment Of Students’ Short Written Responses, 48 Chem. Engineering
Ed. 190 (Fall 2014) (using of word clouds as “a formative assessment tool that can provide instructors and students
with valuable, timely feedback”).



                                                                                                                    14
 Case 1:08-cv-01034-AT Document 686 Filed 01/28/19 Page 15 of 15




Thank you for your time and consideration.

                                             Respectfully submitted,



                                             \s\ Dominique Day
                                             Dominique Day
                                             Jonathan C. Moore
                                             Luna Droubi
                                             BELDOCK, LEVINE & HOFFMAN, LLP

                                             \s\ Darius Charney
                                             Darius Charney
                                             Guadalupe Aguirre
                                             CENTER FOR CONSITUTIONAL RIGHTS

                                             Attorneys for Floyd Plaintiffs



                                             \s\ Jin Hee Lee       _______
                                             Jin Hee Lee
                                             John Cusick
                                             Aaron Sussman

                                             NAACP LEGAL DEFENSE AND
                                             EDUCATIONAL FUND, INC.


                                             \s\Cynthia Conti-Cook
                                             Cynthia Conti-Cook
                                             Steven Wasserman
                                             THE LEGAL AID SOCIETY

                                             Attorneys for Davis Plaintiffs




                                                                              15
